Citation Nr: 0024006	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperpituitarism.  

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to an increased (compensable) evaluation for 
renal calculus.  

4.  Entitlement to an increased (compensable) rating for 
vivax malaria.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the right buttock, with 
healed scar. 

6.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to July 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to the 
benefits sought was denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

In conjunction with the claims currently on appeal, the 
veteran requested a personal hearing before a local officer 
at the Atlanta RO.  The record indicates that the veteran 
failed to report for that hearing, and there is no indication 
as to the reasons therefor.  As such, the Board has construed 
the veteran's failure to appear as a withdrawal of his 
hearing request, and the Board finds that no further action 
is required in this regard.

The claims for increased (compensable) evaluations for renal 
calculus, a bilateral hearing loss disability, and the 
residuals of a gunshot wound to the right buttocks are the 
subject of a remand which immediately follows the decision 
herein.  

The Board notes that in a VA Form 9, submitted in June 1995, 
the veteran noted that a VA physician had identified gunshot 
wound scars on the left leg, right anterior leg, the left 
forearm, the left thigh, and the left buttock.  It was the 
veteran's contentions that these disabilities should warrant 
a compensable service-connected rating by VA.  At present, 
service connection has been granted for residuals of a 
gunshot wound to the right buttock only.  Thus, it appears 
that the veteran has claimed service connection for residuals 
of gunshot wounds on various additional areas of his body.  
As there is no decision, notice of disagreement, statement of 
the case, or substantive appeal with regard to these issues, 
the Board does not have jurisdiction of these issues at the 
present time. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Thus, these claims are 
referred to the RO for appropriate adjudicatory action.   

The record also includes statements regarding additional 
claims (which are not in appellate status) which the veteran 
made in correspondence with his Congressman.  These 
statements were submitted directly to the Board, and are 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  Hyperpituitarism is not currently manifested.  

2.  The record does not include competent evidence of a nexus 
between the currently manifested skin disorders and the 
veteran's period of active service, to include Agent Orange 
exposure therein.  

3.  Neither an active vivax malaria disease process or 
residuals thereof are currently manifested.  

CONCLUSIONS OF LAW

1.  The claim for service connection for hyperpituitarism is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  

3.  The schedular criteria for an increased (compensable) 
evaluation for vivax malaria have not been met.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.88(b), 
Diagnostic Code 6304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection claims

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service. 38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).  The record indicates that the veteran 
served in Vietnam during the Vietnam era.  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Hyperpituitarism

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for hyperpituitarism.  
Specifically, the available medical records do not indicate 
treatment for or a diagnoses of hyperpituitarism, either 
during the veteran's period of active service or at any time 
since discharge.  As such, there is no competent evidence of 
record which shows that hyperpituitarism is currently 
manifested.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").  

The veteran has contended that benefits are warranted for 
hyperpituitarism.  The veteran is competent to report on that 
for which he has personal knowledge, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layman the appellant is not competent to offer 
opinions on medical diagnoses or causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's own contention of a current hyperpituitarism 
disability does not constitute competent evidence of the 
manifestation of the claimed disability.  

Since there is no competent evidence of a current 
hyperpituitarism disability, the provisions of 38 U.S.C.A. 
§ 1154 (b) (West 1991 & Supp. 2000) are not applicable.  

As noted, a well grounded claim requires evidence of the 
current manifestation of the claimed disability.  As the 
veteran has failed to present evidence of a current 
hyperpituitarism disability, the claim is not well grounded.  
Accordingly, the claim for service connection for 
hyperpituitarism is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
March 1995 Statement of the Case, in which the veteran was 
notified of the duty to submit a well grounded claim.  

The Board acknowledges that this issue has been decided on a 
different legal basis than that utilized by the RO.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board has concluded that the appellant has not been 
prejudiced by this decision, as the same laws and regulations 
have been considered and the Board has merely concluded that 
the appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  Thus, the result is the same.

Finally, because the Board will not reach the merits of the 
appellant's claim, application of the benefit-of-the-doubt 
rule need not be addressed. See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Skin disorder, also claimed as secondary to Agent Orange 
exposure

The veteran claims that he has a skin disorder which is 
related to his period of active service.  He contends that 
this skin condition is due to herbicide exposure while 
serving in the U.S. Army in Vietnam.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a skin disorder.  
Specifically, the veteran has failed to present evidence of a 
nexus, between the claimed disability and his period of 
active service.  

Service medical records include a February 1962 re-enlistment 
examination report, which shows findings of "numerous 
striae" of the lower trunk, buttocks, and upper thighs.  
Thereafter, the skin was clinically evaluated as normal on 
examination in October 1967, and there is no record of in-
service complaints, treatment, or diagnoses for a skin 
disorder.  The June 1973 separation examination report shows 
that the skin was clinically evaluated as normal, and no 
defects were noted with regard to the skin.  On VA 
examination in 1994, the veteran reported that he has noticed 
several spots on his face, ears, and neck over the past two 
years which are scabs and dark spots.  The examiner provided 
diagnoses of seborrheic keratosis, actinic keratosis, and 
lentigines.  A December 1997 examination report shows a 
diagnosis of chronic dermatitis, unknown cause.  An October 
1998 VA progress notes shows that the veteran was treated for 
a draining abscess on his groin.  

It must be noted that seborrheic keratosis, actinic 
keratosis, lentigines, chronic dermatitis, and an abscess on 
the groin are not among the diseases listed in 38 C.F.R. § 
3.309(e) (1999). Therefore, that section is not applicable to 
the appellant's claim, and the appellant's current skin 
disorders may not be presumed to be due to his exposure to 
Agent Orange. See McCartt, 12 Vet. App. at 168 (where the 
veteran has not developed a condition enumerated in 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e), neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of Caluza).  

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence indicates that the current skin 
disorders are etiologically related to exposure to Agent 
Orange in service or is otherwise related to service, even 
though the disorder is not among those enumerated in 38 
C.F.R. § 3.309(e). See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Service medical records are negative for treatment, 
complaints, or diagnoses of actinic keratoses, seborrheic 
dermatitis, contact dermatitis, or abscesses.   Although a 
notation of "numerous striae" is made with regard to the 
skin on an in-service medical examination in 1962, this 
symptomatology apparently resolved without residuals and was 
not noted on subsequent examination or at the time of 
separation.  Furthermore, there is no evidence of continuity 
of symptomatology of "striae" or any other skin 
symptomatology from the time of discharge to the present 
time.  Most importantly, no medical professional has 
attributed the appellant's diagnoses of actinic keratosis, 
seborrheic dermatitis, chronic dermatitis, or groin abscess 
to his period of active military service or to Agent Orange 
exposure therein.  Thus, there is no competent evidence of a 
link, or nexus, between the claimed disability and the 
veteran's period of active service.  

The veteran contends that his currently manifested skin 
disorders are related to Agent Orange exposure during his 
active duty.  The veteran is competent to report on that for 
which he has personal knowledge, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's contentions (to the effect that his current 
skin disorders are related to Agent Orange exposure) do not 
constitute competent evidence of a link, or nexus, between 
the claimed disability and the period of service.  

The appellant has not claimed that a skin disorder arose 
under combat situation. Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of a link, or 
nexus, between the claimed skin disorders and his period of 
active service, to include Agent Orange exposure therein.  As 
such, the requirements for a well grounded claim have not 
been satisfied, and accordingly, the claim for service 
connection for a skin disorder is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
March 1995 Statement of the Case, in which the veteran was 
notified of the duty to submit a well grounded claim.  

The Board acknowledges that this issue has been decided on a 
different legal basis than that utilized by the RO.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board has concluded that the appellant has not been 
prejudiced by this decision, as the same laws and regulations 
have been considered and the Board has merely concluded that 
the appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  Thus, the result is the same.

Finally, because the Board will not reach the merits of the 
appellant's claim, application of the benefit-of-the-doubt 
rule need not be addressed. See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


Increased evaluation for vivax malaria

The veteran contends that a compensable rating is warranted 
for his service-connected vivax malaria.  

Initially, the Board finds that the veteran's increased 
evaluation claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) that is, the 
claims is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The record does not indicate the need to obtain 
any additional pertinent records, and is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

In March 1989, service connection was granted for vivax 
malaria, and a zero percent (noncompensable) evaluation was 
assigned for this disability under Diagnostic Code 6304.  The 
Board notes that the schedular criteria for evaluation of 
infectious diseases, immune disorders, and nutritional 
deficiencies were amended, effective August 30, 1996.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); see also VAOGCPREC 3-2000 
(April 2000).  Prior to August 30, 1996, a 10 percent rating 
is warranted for malaria if recently active with one relapse 
in the past year, or if an old case with moderate disability. 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996). 

According to the revised criteria for Diagnostic Code 6304, a 
100 percent rating is warranted for malaria when there is an 
active disease process.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is to be rated as residuals such as liver or spleen 
damage under the appropriate system. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1999). 

Having reviewed the record, the Board has concluded that 
neither the old nor the new criteria pertaining to evaluation 
of malaria are more favorable to the veteran's claim, as the 
record lacks objective evidence on which to base such a 
determination.  On VA examination in March 1994, the veteran 
reported that he was infected with malaria vivax while he was 
serving in Vietnam, and that he had recurrences in 1967 and 
the 1970's.  It was noted that he had no subjective 
complaints and there were no objective findings.  The 
examiner provided a diagnosis of history of malaria vivax 
infection.  In a VA Form 9, submitted in June 1995, the 
veteran indicated that he was not having any problems with 
vivax malaria at the present time.  

Thus, the record does not include competent objective 
evidence of either an active malaria disease process or 
residuals thereof at the present time.  There is no record of 
recent treatment or diagnosis for an active malaria disease 
process, and the evidence does indicate treatment for a 
relapse of malaria since the time of discharge or during the 
appeals period.  Furthermore, there is no evidence of a 
moderate disability attributable to residuals of malaria, and 
there is no evidence of malarial parasites in blood smears.  

In addition, there is no evidence of residual spleen or liver 
damage which has been attributed to the veteran's history of 
malaria, which precludes the assignment of a compensable 
rating under the criteria pertaining to disorders of the 
spleen or liver.  The Board notes that on his VA Form 9 
(substantive appeal), the veteran indicated that he was not 
having any problems with vivax malaria at the present time.  
Thus, the veteran has denied any current symptomatology 
associated with his history of malaria, and he is competent 
to report on that for which he has personal knowledge, to 
include his symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).

For the reasons stated above, the Board finds that neither an 
active vivax malaria disease process or residuals thereof are 
currently manifested.  Therefore, the preponderance of the 
evidence weighs against a finding that an increased 
(compensable) evaluation is warranted therefor.  Accordingly, 
the claim for an increased (compensable) evaluation is 
denied.  As the preponderance of the evidence is unfavorable, 
there is no doubt to be resolved.  


ORDER

Service connection is denied for hyperpituitarism.  

Service connection is denied for a skin disorder.  

An increased (compensable) evaluation for vivax malaria is 
denied.  




REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development must be conducted with regard 
to the claims for compensable evaluations for renal calculus, 
a bilateral hearing loss disability, and for residuals of a 
gunshot wound to the right buttock, with healed scar.  VA has 
a duty to assist the veteran in the development of facts 
which are pertinent to well grounded claims.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This includes the duty to 
obtain examination reports which contain sufficient 
information on which to base the rating determination.  

With regard to the claim for a compensable evaluation for 
renal calculus, the record indicates that the veteran was 
most recently examined in May 1994.  At that time, there were 
no subjective complaints and no objective findings, and the 
veteran stated that he could not control his bladder.  No 
additional findings were provided with regard to the renal 
calculus, to include whether or not a renal calculus is 
currently manifested and/or whether the veteran's current 
complaints of bladder control problems may be related to a 
renal calculus.  On remand, the veteran will be afforded a 
genitourinary examination which complies with the rating 
criteria.  

With regard to the claim for a compensable rating for a 
bilateral hearing loss disability, the record indicates that 
the veteran underwent his most recent audiological 
examination in August 1994.  At that time, however, the 
examiner did not identify the puretone threshold scores.   
The Board cannot proceed with evaluation of the veteran's 
claim without a current audiological examination report which 
includes the required puretone threshold and speech 
recognition percentage scores.  On remand, the veteran will 
be afforded a new audiological examination which complies 
with the rating criteria.  

With regard to the claim for a compensable evaluation for 
residuals of a gunshot wound to the right buttock, with 
healed scar, the record indicates that this claim is 
evaluated under Diagnostic Code 7805, on the basis of 
limitation of motion of the part affected.  However, on 
recent VA examination in May 1994, no findings were provided 
regarding the degree of limitation of motion, if any, 
associated with the service-connected right buttocks scar.  
Such information is needed in conjunction with this claim in 
light of the veteran's contentions of right hip pain which he 
has associated with the right buttock scar.  On remand, the 
veteran will be afforded an examination in order to determine 
the impairment associated with the right buttock scar, which 
is residual to a gunshot wound to that area.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for an audiological examination which 
complies with the rating criteria for 
hearing loss disabilities, and the 
examination report must include puretone 
thresholds in decibels, recorded at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz for both ears, and speech 
recognition thresholds should be provided 
in percentages.  

2.  The RO should schedule the veteran 
for an examination which complies with 
the rating criteria found in Diagnostic 
Code 7509, for the purpose of determining 
the degree of impairment associated with 
his service-connected renal calculus.  
All special tests/studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  If a 
renal calculus is not currently 
manifested or this disability is 
currently asymptomatic, that fact should 
be expressly stated in the examination 
report.  The examiner should indicate 
whether the veteran's current complaints 
of bladder control problems are 
attributable to the service-connected 
renal calculus.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  A copy of 
this remand and the claims folder should 
be made available to the examiner.  

3.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with the residuals of a 
gunshot wound to the right buttock, with 
a healed scar.  All objective findings 
should be noted in detail, to include 
full description of the currently 
manifested gunshot wound residuals in the 
right buttock.  In particular, the
examiner should identify whether there is 
any muscle impairment as a result of the 
gunshot wound residuals and if so, the 
muscle group affected by the 
injury/impairment should be identified.  
In addition, the examiner should identify 
whether there is limitation of motion of 
the right hip or any other joint which is 
attributable to the gunshot wound 
residuals to the right buttock or the 
right buttock scar.  If there is 
limitation of motion which is 
attributable to a cause other than the 
right buttock scar and/or residuals of a 
gunshot wound to that area, that fact 
should be expressly stated in the 
examination report.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



